DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 11, 13, the cancellation of claims 1-10, 16, 17 and the addition of claims 19-27.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.2-3) the “notched grooves” referenced in the Office Action are the crack preventing grooves 313A, 313B.
The Examiner does not agree. The previous rejection of claim 11 referenced 2 different forms of grooves as “left/right v grooves OR notched sides” (emphasis added) at pg.8 line 3 which were stated as meeting the claim limitations, while the Response to Arguments at page 3 line 4 of the Examiner’s response to the first argument expanded the description of referenced grooves as “crack preventing grooves (v-shaped grooves) and the chip dividing grooves (grooves closest to edges)” (emphasis added). Two different types of grooves understood to meet the claim limitations were indicated both by describing the shape as well as the position. The Office Action therefore clearly was not considering the “notched grooves” to be the crack preventing grooves.
The Applicant has argued that the crack preventing grooves 313A, 313B are not located on the sidewalls as outlined in the amended claim 11.
The Examiner agrees that the amended claim 11 distinguishes from using the crack preventing grooves 313A, 313B as they are not located on the sidewalls.
The Applicant has argued, Takahira fails to disclose the solder going beyond the crack preventing grooves 313A, 313B and extending around the sidewalls of the laser element 31 and into notches on those sidewalls (Remarks, pg. 6). 
The Examiner does not agree. [0150-154] describes how the laser of figure 9 is constructed. [0150] outlines the “notched grooves” referenced by the Examiner are formed at the position of the ellipses E and then covered by dielectric film 317. [0152] states the chip is then divided along lines L shown in fig.10b, which necessarily thereby forms the sides of the individual laser element. [0153] then states the solder does not stick (i.e. adhere to form an electrical connection) to the crack preventing grooves 313A, 313B as well as the part of the side faces of the laser 31 (in other words the side parts formed via the 5um grooves which are covered with dielectric). [0154] further states “when a distance to which the solder crawls up onto the side faces is not more than 5um there occurs no short circuit”, which is further emphasizing the 5um grooves (“notched grooves”) are in part forming the side parts and are covered with dielectric which prevents the solder from shorting out the device. Note the use of “when” to describe that the solder does indeed sometimes reach the side faces even though it is not desired ([0121]).
From Takahira:
[0150] Next, 5 .mu.m deep grooves are formed at chip dividing portion surrounded by ellipses E in FIG. 10A, and thereafter a material layer of the dielectric film 317 is stacked all over.
[0151] Next, part of the material layer of the dielectric film 317 is etched so as to make upper surfaces of the ridge portions exposed, and thereafter p-side electrodes are formed on the ridge portions, by which a wafer 300 is obtained.
[0152] Finally, the wafer is chip divided along dividing lines L in FIG. 10B, by which a nitride semiconductor laser element 31 is obtained in plurality.
[0153] The nitride semiconductor laser element 31 fabricated in this way is mounted on the submount 2 as in the first embodiment. In this case, it is possible to securely prevent the solder 4 from sticking to the nitride semiconductor on bottom faces and side faces of the crack preventing grooves 313A, 313B as well as the nitride semiconductor at part of the side faces of the nitride semiconductor laser element 31.
[0154] In addition, when a distance to which the solder crawls up onto the side faces of the nitride semiconductor laser element 31 is not more than 5 .mu.m, then there occur no short-circuits.
The Applicant has argued, Takahira teaches away from such an arrangement by disclosing “the solder 4 is positioned between the submount 2 and the nitride semiconductor laser element 1 and has a width W3 smaller than a lateral width W4 of the nitride semiconductor laser element 1 (Remarks, pg. 6).
The Examiner does not agree. As outlined above, although Takahira desires that the solder does not reach the device edges ([0121]) occasionally this ideal case is not met and the solder does in fact crawl up to the side surfaces ([0154] , “when”) and which is why those surfaces are coated with dielectric ([0150, 154]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 15, 19, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira (US 2010/0091808) in view of Liang et al. (US 10826613).
With respect to claim 11, Takahira teaches a laser arrangement including at least one multi quantum well (MQW) semiconductor laser (fig.9, [0098]) coupled to a mount (fig.2 #2), the at least one MQW semiconductor laser having a P-side region at a first end (fig.1 top of device) and an N-side region at a second end (fig.1 bottom of device), and a plurality of sidewalls adjoining the first and second ends (fig.9 left/right device sides), wherein the at least on MQW semiconductor laser comprises notches along respective ones of the plurality of sidewalls proximate the first end (fig.9 left notched side, right notched side near upper side), and wherein at least one layer of electrically insulative material is disposed on the P-side region at the first end and at least partially along the plurality of sidewalls (fig.9 #317) and disposed on the notches (fig.9 #317 in all notches/grooves); and solder material (fig.2 #4) disposed between the at least one MQW semiconductor laser and the mount, and wherein the at least one layer of electrically insulative material disposed at least partially along the plurality of sidewalls of the MQW semiconductor laser and electrically insulates the N-side region from electrically shorting with the solder material (fig.9 grooves/notches + dielectric #317 prevent shorts from solder creep), wherein the solder material extends from between the MQW semiconductor laser and the mount around the sidewalls of the MQW laser and into the notches along the sidewalls (as seen in fig.2 and the extension of the solder further explained at [0150-154]), and wherein the notches and the at least one layer of electrically insulative material disposed on the notches provide a confinement region for the solder material ([0023, 150-154] shape of notch/groove + coating of dielectric confines/restrains the solder from contacting the sidewalls) such that the notches block the solder material to prevent an electrical short with the n-side region (fig.9, location of notch/groove and coating of dielectric prevents solder short with n-clad). Takahira teaches the device outlined above, but does not teach an optical subassembly module for transmitting at least one channel wavelength, the optical subassembly module comprising: a printed circuit board for a mount. Liang teaches an optical assembly (fig.1) which includes a PCB for a mount (fig.2 #2001). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an optical assembly of the type taught by Liang with the laser of Takahira in order to produce a communications device, as well as to use a PCB for the mount structure in order to facilitate connection with driving devices and other electronic elements of the assembly.
With respect to claim 14, Takahira teaches the P-side region has an overall thickness that is less than the N-side region (fig.1 #101-105 thicker than #107-110).
With respect to claim 15, Takahira, as modified by Liang, teaches the assembly is implemented as a multi-channel optical transceiver capable of transmitting and receiving at least four different channel wavelengths (Liang, 4 channels listed near #160, receivers at #130).
With respect to claim 19, Takahira teaches the MQW semiconductor laser includes a substrate formed of semiconductor material (fig.1 #101, [0091] GaN), and wherein the notches are formed along respective outer edges of the substrate (the notched grooves are 5um deep [0150] which extends into the substrate based on the overlayers material thickness [0091] of 3.39um).
With respect to claim 20, Takahira teaches the substrate comprises a III-V semiconductor material ([0091]).
With respect to claim 22, Takahira teaches the electrically insulative layer is an oxidation passivation layer comprising silicon dioxide (Si02) or silicon nitride ([0102]).
With respect to claim 23, Takahira the MQW semiconductor laser includes a substrate (fig.1 #101), wherein the substrate includes at least one mesa like structure (fig.9 area between 313A, 313B or between centermost grooves each atop substrate) formed by first and second grooves (fig.9 313A, 313B OR centermost grooves) proximate a central region of the substrate (proximate meaning “near”), and wherein the MQW is disposed between the first and second grooves (fig.9 #106 disposed throughout central region including between the central grooves; note that the definition of “between” from Merriam-Webster includes ‘in the time, space or interval that separates’. The MQW is understood to be in the space or interval that separates. It is acknowledged that Takahira would not reasonably disclose “directly between”. 
With respect to claim 24, Takahira teaches the laser of electrically insulating material is disposed in the first and second grooves (fig.9 #317 is in all grooves/notches) and the solder material is disposed over the electrically insulative material in the first and second grooves (s seen in fig.2 and the extension of the solder further explained at [0150-154]).
With respect to claim 25, Takahira teaches the substrate is flat from each of the first and second grooves to each of the notches (fig.9 substrate is flat from groove to notch when the 1st/2nd grooves are the v-grooves 313A,313B).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira in view of Liang and Anselm et al. (US 2015/0243558).
With respect to claim 13, Takahira, as modified, teaches the device outlined above including the MQW semiconductor laser includes a substrate formed from semiconductor material (fig.1 #101, [0091]), wherein the notches are formed by etching a groove in the semiconductor material ([0150], the notched grooves are 5um deep [0150] which extends into the substrate based on the overlayers material thickness [0091] of 3.39um) and separating the semiconductor material at the groove ([0152]), and wherein the electrically insulative material is disposed in the groove prior to separating ([0151]), but does not teach the separating grooves to be v shaped. Anselm teaches a related semiconductor laser device with chip separating grooves formed as v shapes (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the separating grooves of Takahira to be v-shaped as taught by Anselm in order to increase the precision of the breaking (Anselm, [0011]).


Claim(s) 21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahira and Liang in view of Taniguchi et al. (US 2020/0044417).
With respect to claims 21 and 26, Takahira teaches the device outlined above including the general applicability to semiconductor lasers ([0001]) and the use of alternate materials ([0170]), but does not teach the N-type material comprises gallium arsenide (GaAs) or indium phosphide (InP), or the laser is implemented as an infrared laser capable of emitting channel wavelengths of 1300 nm to 1700 nm. Taniguchi teaches a semiconductor layer made using InP ([0026]) and emitting at 1555nm ([0034]). It would have been obvious to one of ordinary skill in the art at the time of filing the instant application to adapt the laser of Takahira to make use of the InP based material demonstrated by Taniguchi in order to achieve wavelengths such as 1555nm which are usable for communication systems (Taniguchi, [0002-3]).
Further, Taniguchi has demonstrated these materials are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 27, Takahira teaches the device outlined above, but does not teach the MQW comprises a buried heterostructure. Taniguchi teaches the use of buried heterostructure type devices (fig.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the buried heterostructure type design as taught by Taniguchi in the device of Takahira in order to improve coupling to optical fibers (Taniguchi, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach either the same inventive concept of using grooves to prevent solder creep in flip-chip lasers or structures similar thereto:
US 2011/0013655, WO2019169661, US 2007/0274359, US 5198686, JP405-218586a, US 6538302, JP358-142588a, JP402-253690a, US 2021/0044088

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828